I should like to congratulate
you, Sir, on your election to the presidency of the United
Nations General Assembly at its forty-ninth session. May
I also express our appreciation to Ambassador Samuel
Insanally of Guyana for having successfully guided the
work of the General Assembly at its forty-eighth session
and further enhanced its centrality.
The cold war has ended, and totalitarianism has met
its nemesis. At this very critical stage in history, we must
seize the opportunity to redesign the international order so
as to realize the aspirations of the global community. We
must meet this challenge and collectively reconstruct a truly
just order for our time and for the generations to come.
Indeed, the global community has reached many
significant milestones. More nations have agreed to resolve
their disputes by peaceful means. South Africa has
emerged from its political catharsis as a nation free of
apartheid and with majority rule; Cambodia experienced
free and democratic elections; and lasting peace in West
Asia came closer to realization with the Israeli-Palestinian
accords.
However, the initial euphoria will be somewhat
short-lived. The path ahead is strewn with uncertainties
and pitfalls. The end of the cold war has yet to reward
us fully with its promise of global peace and security. It
has instead unleashed the demons of parochial
nationalism, tribalism, religious fanaticism — as
witnessed in the “ethnic cleansing” in Bosnia — tribal
warfare in Rwanda and religious dissension in some
countries. The North-South divide in wealth, power and
control over resources is still too pronounced to be
ignored, and the redistribution of global prosperity is far
from being realized.
The paramount challenge facing the global
community today is to fulfil the promises made in recent
years of systemic change in the global environment. This
is to be achieved through sustained efforts in regard to
economic development and through the strengthening of
civil society and multilateral institutions.
Development is the only secure foundation for global
peace and security, for the origins of conflicts are often
very deeply rooted in socio-economic deprivation and
disparities. As for civil society, its growth into maturity
requires the establishment of institutions for a stable and
responsive social order, a democratic participatory
arrangement as a means to channel political energy, and
an environment in which culture can flourish.
In all these areas, it is the people that matter — their
freedom, security and development. All great traditions
of mankind, East and West, concur in the sanctity of the
human person, the family as a fundamental unit of
society, and the primacy of moral and ethical values as a
foundation of civilizations. The sanctity of the human
person warrants the State’s protection of the inalienable
rights of all to freedom, to participate in social, political
and cultural processes and to optimize the potential of the
human person through development. The rights of the
individual must be safeguarded inasmuch as the stability
of society cannot be compromised. It is within this
framework that we conceive the restoration of human
rights in any society, industrial or developing, as a
continuing endeavour which we must never abandon.
The promise made at the 1992 Rio Summit remains
unfulfilled. If no increased official development
assistance is forthcoming and the international target of
12


0.7 per cent is not met, this will represent a serious
reneging on the Rio commitments, notwithstanding the
Global Environment Facility.
This will raise questions as to the commitment of the
North to pledges made at major conferences. The World
Summit for Social Development will take place next year,
and what will be the value of assiduously negotiated
documents when, as with the Rio Agenda 21, no real means
are provided for their implementation? The recent
International Monetary Fund/World Bank meeting at
Madrid highlighted the preoccupation of the major
developed countries, often at a tangent from the needs and
requirements of developing countries.
At the Rio Summit, the developed countries declared
that the tropical forests belonged to the whole world. It
was maintained that these forests must always remain in
order to maintain biological diversity and sustain ecological
balance. Today, South-East Asia is covered in thick haze,
adversely affecting the health of the people. Hundreds of
thousands of hectares of virgin forest are burning, and
valuable species are being lost.
If indeed the tropical forest is the heritage of mankind,
the responsibility for its protection must necessarily be
collective. While the South-East Asian countries will take
the necessary measures, we appeal to the global
community, especially the richer members, to help us put
out this fire on an urgent and priority basis.
We regard the issue of global population as
inseparable from the overall concern of development.
Reductions in fertility mainly come about from investment
in education and health care for women. While we share
the fundamental objectives of the Conference on Population
and Development in Cairo, we deplore the attempt to
impose views without regard for the values of others.
The peace dividend that we aspire to reap will not be
realized without sustained growth in the global economy.
However, growth prospects are often hampered by short-
sighted policies and structural crises within the industrial
economies. Viewed in this light, the popular call for
macroeconomic stabilization should not be confined to the
developing countries alone but instead should encompass
both the developing and the industrial economies.
The United Nations will soon commemorate its fiftieth
year of existence. It would be uncharitable to ignore
altogether the outstanding contributions made to humanity
by this world body and its agencies. It has provided a
platform for international cooperation in the fields of
education, law, health, culture, economics, refugee relief
and so on. But more significantly, it has, by its very
existence, prepared the groundwork for a global order that
would be truly democratic and multicultural.
However, as we draw up the balance sheet of that
era and contemplate the challenges of the twenty-first
century, we must take into serious account our many
limitations. Clearly, the United Nations as it exists today
is unable effectively to deal with critical global issues. In
the case of Bosnia and Herzegovina the Security Council
remains paralysed in the implementation of its own
resolutions. Should we also ask then: if the Council was
ready to plunge into the Gulf crisis a few years ago, how
can that be reconciled with the political timidity and clear
absence of resolve to take effective action in the case of
Bosnia and Herzegovina, even after the rejection of the
so-called peace plan by the Serbs?
Within the United Nations itself, the peace-keeping
operations decided on by the Security Council provide no
clear institutional structure for consultation, especially
between non-Security-Council member troop-contributing
countries and Security Council members. Yet the major
Powers are resisting the urgent need for regular
consultations between the Security Council and troop-
contributing countries.
While the situation in Somalia clearly reflected the
need for some form of United Nations involvement, if not
intervention, there have been other operations where even
countries in the region have been totally opposed to
United Nations involvement. My delegation, which has
been deeply involved in United Nations peace-keeping
operations, is concerned about operations which serve
questionable interest groups.
In the Security Council, while agreement between
the Permanent Five has removed obstacles and facilitated
settlements of disputes, the momentum behind the push to
solve issues, if not properly checked and balanced by a
process of accountability and non-selectivity of issues,
may prove to be the undoing of the Council itself and of
its moral authority. The role of major Powers, at least
those that still deserve that status, is explicitly recognized
in the Charter of the United Nations. However, many of
us will not be willing to agree that these Powers should
continue to be Charter-privileged to intervene wherever
they wish and only when their own interpretations of
peace and security warrant intervention.
13


Reform of the Security Council is necessary to reflect
a more equitable geographical representation and towards
making the Council more accountable to the general
membership. Resistance from a few, whose own claims to
being major Powers are becoming increasingly
unpersuasive, should not be allowed to stand in the way of
change. The issue is not one merely of enlarging the
permanent membership but is one of enhanced participation.
As the Council is unrepresentative, the first step towards
reform must be to increase the numbers of non-permanent
members. The veto, a creation of the power politics of the
past, must be part of the total reform of the Council.
The United Nations still represents the best recourse
for developing countries to advance their interests in global
affairs. Hence, we cannot allow the present uncertainties
about the structure and role of the United Nations to remain
unresolved. The United Nations, despite financial
problems, cannot be allowed to become a mendicant of the
power brokers at the expense of the principles of the
Charter.
The United Nations is the only institution capable of
providing the vehicle for a comprehensive and integrated
approach to peace and development. A revitalized
Economic and Social Council has the potential to
coordinate and, it is hoped, harmonize policies emanating
from separate bodies such as the G-7 and the Bretton
Woods institutions. In this regard priority must be
accorded to an Agenda for Development which would
provide the new framework for international development
cooperation, the basis for a truly global partnership.
The United Nations must also spearhead the struggle
towards total and complete nuclear disarmament. The
major Powers must not slacken the momentum towards
effective non-proliferation and comprehensive test-ban
treaties, critical to our collective resolve to halt the arms
race and eliminate the utilization of weapons of mass
destruction.
Malaysia is prepared to make an early commitment to
the goals of true globalism and, with a genuine mechanism
reposing in the United Nations, to a new world system for
international peace, security and development. We will
continue to participate actively in the work of the
multilateral system.
International society has grown fourfold since 1945.
The world is heterogeneous and multicultural. Meaningful
discourse cannot be limited by the narrowness of
parameters or an overbearing sense of cultural supremacy.
We must strive to overcome and transcend
unproductive polarizations. We all need to purge
ourselves of the arrogance and myopia embedded in the
old mind-set. We must learn to honour diversity of
opinion and the multiplicity of world views and
perspectives on life and society. None the less, they must
not impede efforts to seek and implement genuine
solutions for our common good and shared problems.
We must accept the new realities, particularly the
far-reaching systemic transformations in the global
economy. The growing economic strength of East Asia
and the newly industrializing countries will invariably
bring about a new equation of power and responsibility in
global affairs.
We are fully aware of the many shortcomings
inherent within East Asia; its remarkable economic
performance is far from miraculous. Nevertheless, its
experience portrays the path of change towards the
qualitative search for excellence. Political stability was
appropriated to garner efforts for economic growth which
ultimately became the means to empower the people. Its
strength, as in the case of Malaysia and other South-East
Asian countries, is to accept and to experience the
proposition that development and democracy are not
mutually exclusive; and the exercise in responsible liberty
by the ordinary people and their participation in public
life does not necessarily result in social indiscipline and
political instability. Development is enriched by
multiculturalism where the practice of tolerance and
moderation has turned religious and ethnic diversity from
being a source of conflict into an ingredient for success.
In a world torn by ethnic and religious passions and
cultural prejudices, the experience of South-East Asia in
multiculturalism may provide some clues for devising the
means for peaceful coexistence and productive partnership
among citizens of the global village.
Dag Hammarskjöld, when reflecting on the state of
the world almost 40 years ago, was perhaps less
exuberant than we are at the prospects of globalism.
With the memory of war still fresh, he said:
“We must serve our apprenticeship and at every
stage try to develop forms of international
coexistence as far as is possible at the moment.”
That apprenticeship has now been served. The
United Nations must innovate and renew itself to address
the challenges of the twenty-first century. It must
progress and transform itself from being a theatre for the
14


concert of a few powerful nations into an effective and
representative vehicle for global governance. And, beyond
that, it must be animated by the spirit of justice and a bias
towards compassion. In short, the very legitimacy of this
international body hinges upon its realizing the ideal of
becoming the conscience of the global community.
